Citation Nr: 1514929	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-01 483	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits in excess of $903.45.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

REMAND

The Veteran served on active duty from June 1945 to August 1946.  The Veteran died in March 2006 and his surviving spouse died in May 2011.  Their daughter is the appellant.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision of the Milwaukee, Wisconsin, Pension Management Center of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Detroit, Michigan, Regional Office (RO).

On her VA Form 9, dated January 2013, the appellant requested a videoconference hearing before a member of the Board.

In February 2014, VA sent a letter to what appears to be the address of the late Veteran and his surviving spouse, intending to notify the appellant that she had been scheduled for a videoconference hearing.  In March 2014, the letter was returned to sender.  Accordingly, the appellant did not receive the notice and failed to report for the scheduled hearing.  As the Board finds that the appellant was not properly notified of the Board hearing, on remand, she is to be scheduled for another videoconference hearing before a member of the Board with notice sent to her current address.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the appellant's current mailing address.

2.  Then, schedule the appellant for a hearing before a Veterans Law Judge of the Board via videoconference at her local RO in accordance with the docket number of her appeal.  Notice of the hearing should be sent to her mailing address.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

